Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 05/21/2021, and amendment to claims, filed on 08/12/2021, have been entered and made of record.  

Status of Claims
Claims 1-4 and 6-27 are pending.  Claim 5 is canceled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on August 12, 2021.  In light of Applicant’s incorporation of the allowable subject matter into independent claims, and its argument with respect to rejection of record under 35 U.S.C. 112(a), the rejections of record based on the cited prior art references and 35 U.S.C. 112(a) have been withdrawn.  Accordingly, Claims 1-4 and 6-27 are allowed.  Claim 5 is canceled.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662